PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,098,315
Issue Date: 2021 Aug 24
Application No. 16/117,652
Filing or 371(c) Date: 30 Aug 2018
Attorney Docket No. C1497.70023US03 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the PETITION FOR REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT FOR PATENT filed March 24, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by one hundred forty-five (145) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by one hundred forty-five (145) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e), and the five (5) month extension fee under 37 CFR 1.136(a) of $1,580.00, both filed March 24, 2022. 

Patentee asserts that the 103-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given of mailed, filed May 14, 2021 should be removed because the paper is a response to an interview summary containing comments on the statement of reasons for allowance. 

MPEP § 2732 states, in pertinent part, that the submission of the following papers after a “Notice of Allowance” are not considered a failure to engage in reasonable efforts to conclude processing or examination: a change of address and comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance and a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability.”

The papers filed May 14, 2021 include a response to the examiner’s reasons for allowance and an interview summary in reference to an applicant-initiated interview, which resulted in the mailing of the notice of allowance, as well as a change of address of the inventors and applicant and providing the assignee’s name. Under the circumstances of this application, the papers filed May 14, 2021 are not papers which are considered a failure to engage in reasonable efforts to conclude processing or examination within the meaning of 37 CFR 1.704(c)(10)

The 103 day period of reduction for applicant delay is removed and replaced with a 0 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred forty-five (145) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction